Oo
ne
Ze 8
w 0
ZY
ORS.
20 §
Zoe
< ius
Zee
ao §
S286
mesg
oOgh 5
maSg
OsS&
Bey
Oss
ze
Pe any
ga
4

 

IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
THIRD JUDICIAL DISTRICT AT ANCHORAGE

BEVERLY CLARK, ) “ry
) _ Ca P y
Plaintiff, ) Original Received
vs. ) UT 2029
) .
GOVERNMENT EMPLOYEES ) Clerk of the Trial Courts
INSURANCE COMPANY, )
)
Defendant. )
) Case No.: 3AN-20- OG 11% Cl

 

COMPLAINT
COMES NOW, plaintiff Beverly Clark, by and through counsel of record, Evan

Barrickman of the Law Office of Evan Barrickman, P.C. and for her complaint against defendant,
Government Employees Insurance Company, states and alleges as follows:

1. On or about September 18, 2016, plaintiff was a resident of Alaska, residing in the Third
Judicial District.

2, That all times material hereto, defendant Government Employees Insurance Company
(“Geico”) is a foreign corporation that was and is licensed and authorized to conduct
business as an insurer in Alaska.

3. Geico conducts its business in Alaska selling insurance policies to members of the public
in Alaska and adjusts their insurance policies in Alaska.

4. Geico sold a Underinsured/Uninsured Motor Vehicle Insurance Policy (“UIM”) to plaintiff
that was in effect on September 18, 2016 with limits of $50,000 per person.

5. Geico avails itself to the jurisdiction of the courts of the State of Alaska.

6. This court has jurisdiction pursuant to AS 22.10.020.

COMPLAINT
Clark v. Geico, 3AN-20- CI
Page 1 of 5

 

Case 3:20-cv-00113-TMB Document 1-1 Filed 05/15/20 Page 1 of 5

 
On
aR
ZaAS
Ma
@ 2
OPS «
1 (OB
58
ary
ae §
S236
Mee 8
AR
5 ged
meSs
UsQs4
Rt ye
ore:
sm
<<
—

 

 

7. Venue is proper at the Third Judicial District at Anchorage under AS 22.10.030 and Civil
Rule 3.

8. On September 18, 2016, plaintiff was riding as a restrained front-seat passenger in an
automobile driven by her daughter, Margaret Morgan.

9. Ms. Morgan proceeded through a steady green signal at the intersection of Abbot and New
Seward Highway in Anchorage.

10. At that same place and time, Dillon P. Van Hoek, was traveling on Abbot road, and entered
the same intersection against a steady red signal, and collided with the vehicle that plaintiff
was a passenger in.

11. Plaintiff suffered serious injuries as a result of the vehicle collision with Mr. Van Hoek,
including, but not limited to, damages consisting of medical expenses, pain and suffering,
diminished earning capacity, disability, loss of capacity for enjoyment of life,
inconvenience, physical impairment, and other non-pecuniary damages.

12. Many of plaintiff's treatment providers recommended back surgery to treat the injuries
plaintiff received as a result of the September 18, 2016 collision.

13. Plaintiff received a liability limits settlement against Mr. Van Hoek’s third-party liability
motor vehicle bodily injury policy.

14. Geico consented to plaintiffs settlement with Mr. Van Hoek’s third-party lability motor
vehicle bodily injury policy.

15. Plaintiff was not fully compensated for her damages by Mr. Van Hoek’s insurance policy.

16. Geico promised to pay plaintiff for any bodily injury damages caused by an underinsured

motorist in exchange for plaintiff's insurance premium payments.

COMPLAINT
Clark v. Geico, 3AN-20- CI
Page 2 of 5

Case 3:20-cv-00113-TMB Document 1-1 Filed 05/15/20 Page 2 of 5

 
N, P.C.

* Anchorage AK, 99501

Fax: (888) 581-2856
com

Email: evan@evanblaw

Phone: (907) 770-9000 «

LAW OFFICE OF EVAN BARRIC

745 West 4th Ave., Suite 250

 

17. Plaintiff properly submitted a UIM claim to Geico in a letter dated November 8, 2019
requesting that Geico tender policy limits given the extent of plaintiff's damages and
injuries, including the recommendation for future surgery. In that same letter, plaintiff
requested that Geico adjust her UIM claim pursuant to Alaska’ Unfair Claim Settlement
Practices act AS 21.36.125 & 3AAC 26.010 — 300. Plaintiff also requested that Geico
adjust and pay the claim within 30 days.

18. Plaintiff's UIM claim is a first-party claim.

19. Geico had a duty to follow any and all applicable provisions in Alaska’s Unfair Claims
Settlement Practices act and associated regulations when adjusting plaintiff's claim.

20. Geico owed plaintiff a duty to avoid intentionally tortious conduct and a duty to exercise
reasonable care in handling plaintiff's claim and in fulfilling Geico’s duties to plaintiff.

21. Geico owed plaintiff a duty of good faith and fair dealing and a special fiduciary duty to
plaintiff in investigating, adjusting and paying her UIM claim.

22. Plaintiff, at the request of Geico’s adjuster, Ms. Valerie Solomon, submitted all requested
records and executed releases to allow Geico to adjust the claim.

23. Geico was required to be objective, even-handed, and unbiased in its investigation,
evaluation, and payment of plaintiffs UIM claim.

24. Geico was obligated to treat plaintiff's interests with equal regard as its own interest when
adjusting her UIM claim.

25. Geico’s adjuster was required to reasonably investigate plaintiff's UIM claim.

26. Geico’s adjuster did not consult with any medical expert regarding plaintiff’ s injuries.

27. Geico’s adjuster did not communicate with any of plaintiff's medical providers regarding
her injuries.

COMPLAINT

Clark v, Geico, JAN-20- CI
Page 3 of 5

Case 3:20-cv-00113-TMB Document 1-1 Filed 05/15/20 Page 3 of 5

 

 
KMAN, P.C.

* Anchorage AK, 99501
Fax: (888) 581-2856
com

Email: evan@evanblaw

Phone: (907) 770-9000 «

LAW OFFICE OF EVAN BARRIC

745 West 4th Ave., Suite 250

 

 

28. Geico, through Ms. Solomon, made a single oral offer in the amount of $6,000 on plaintiff's
UIM claim.

29. Geico never informed plaintiff in writing the reasons for the denial of plaintiff's claim for
UIM policy limits nor was reason given in writing for Geico’s offer of $6,000 for the UIM
Claim.

30. Plaintiff's damages far exceed the policy limits on her UIM policy with Geico.

31. Geico knew, or should have known that plaintiff's injuries and symptoms, including the
requirement of future surgery, were caused by the September 18, 2016 collision.

32. Geico knew, or should have known, that plaintiff's UIM damages far exceed $6,000.

33. Geico unreasonably adjusted plaintiffs UIM claim.

34. Geico has failed to make a reasonable investigation of all available information and make
a reasonable offer of compromise.

35. Geico is compelling plaintiff, a first-party insured, to litigate for recovery on her UIM claim
by offering an amount that does not have an objectively reasonable basis in law and fact.

36. Geico is liable for the actions and/or failures to act of its employees under theories of

vicarious liability and/or agency and/or respondeat superior.

COUNT 1 - BREACH OF GOOD FAITH AND FAIR DEALING
EAA ME GVUOD FAITH AND FAIR DEALING
37, Plaintiff restates and incorporates by reference all paragraphs listed above.
38. Geico’s conduct breached their duty of good faith and fair dealing and the special fiduciary

duty owed to plaintiff.

39. Plaintiff is entitled to damages from Geico, in an amount to be proven at trial.

COMPLAINT
Clark v. Geico, 3AN-20- CI
Page 4 of 5

Case 3:20-cv-00113-TMB Document 1-1 Filed 05/15/20 Page 4 of 5

 
0
Au B
Zara
Sz
2 28
ORs
og &
< 38
Bae
aacs
o= B
=~ =ZKR®
2 28 8
ost?
m<S¥
OsgQDE
ty Ht
Asa
Owes
Sm
= wn
<<
—

 

 

40. Plaintiff restates and incorporates by reference all paragraphs listed above.
41. Geico’s conduct constitutes a breach of contract.

42. Plaintiff is entitled to damages from Geico, in an amount to be proven at trial.

43. Plaintiff restates and incorporates by reference all paragraphs listed above.

44. Geico’s conduct constitutes intentional and/or reckless, and/or negligent mishandling and

45. Plaintiff is entitled to damages from Geico, including punitive damages, in an amount to

WHEREFORE, plaintiff requests the following relief:
1,

2.

COMPLAINT
Clark v. Geico, 3AN-20- CI
Page 5 of 5

Case 3:20-cv-00113-TMB Document 1-1 Filed 05/15/20 Page 5 of 5

COUNT 2 ~ BREACH OF CONTRACT

COUNT 3 — BAD FAITH HANDLING OF UIM CLAIM

adjustment of plaintiff's claims which was done in bad faith, was outrageous and

constitutes a reckless disregard of plaintiffs interests.

be proven at trial.

An award of damages in an amount in excess of $100,000, the amount to be proven at trial;
An award of pre and post-judgment interest, costs and attorney’s fees;
An award of punitive damages; and

Grant such other relief the court deems just and equitable.

"23
DATED this Jo* day of March, 2020, at Anchorage, Alaska

LAW OFFICE OF EVAN BARRICKMAN, P.C.

By: ge

Evan A. Barrickman
Alaska Bar No. 1211081
Attorney for Plaintiff

 
